Exhibit 10.18 

 

NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION OF PRINCIPAL
HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION (TOGETHER, THE “SECURITIES
LAWS”) AND MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED OR
ENCUMBERED IN THE ABSENCE OF COMPLIANCE WITH SUCH SECURITIES LAWS AND UNTIL THE
ISSUER THEREOF SHALL HAVE RECEIVED AN OPINION FROM COUNSEL ACCEPTABLE TO IT THAT
THE PROPOSED DISPOSITION WILL NOT VIOLATE ANY APPLICABLE SECURITIES LAWS.

 

 

 

CONVERTIBLE NOTE

 

 



Principal Amount: $25,000.00 Date: December 2, 2014

 

FOR VALUE RECEIVED, FastFunds Financial Corporation, a Nevada corporation (the
“Company”), hereby promises to pay to the order of Joseph Bushman (“Holder”),
the principal sum of TWENTY-FIVE THOUSAND DOLLARS AND NO/100 DOLLARS
($25,000.00), together with accrued interest on the unpaid principal balance
thereof at the rate of Eight percent (15.0%) per annum, calculated on the basis
of actual days elapsed in a year of 365 days.

 

All interest due and payable under this Note may be paid in shares of the
Company’s common stock pursuant to the terms of Article 2 of this Note. Interest
shall be paid in-kind at the election of the Holder.

 

Article 1

 

Payments

 

1.1  Principal and Interest Due. Except in the event of a conversion of this
Note in accordance with Article 2, or the prepayment of this Note, the principal
balance shall be due and payable nine months from the date of this note. Any
payments received shall be applied first to any other charges due under this
Note and thereafter to the payment of the principal balance of this Note.

 

1.2  Manner of Payment. All payments of principal shall be made in United Stated
currency at such place as Holder shall designate to the Company in writing. If
any payment of principal on this Note is due on a day that is not a Business
Day, such payment shall be due on the next succeeding Business Day, and such
extension of time shall not be taken into account in calculating the amount of
interest payable under this Note. “Business Day” means any day other than a
Saturday, Sunday or legal holiday in the State of Colorado.

 

1.3  Prepayment. This Note may be prepaid, in whole or in part, by the Company
at any time and from time to time, without premium or penalty. At Holder’s
option, any payments on this Note shall be applied first to pay Holder for all
costs of collection of any kind, including reasonable attorneys’ fees and
expenses, and thereafter to the payment of principal.

 

Article 2

 

Conversion

 

2.1 Conversion. At Holder’s option, Holder shall have the right at any time
during the Conversion Period (as defined below) to convert the principal amount
and accrued interest payable of this Note, in accordance with the provisions of
Section 2.2, into $0.001 par value shares of the Company’s common stock (the
“Shares”) The conversion price (the “Conversion Price”) shall equal the Variable
Conversion Price (as defined herein) (subject to equitable adjustments for stock
splits, stock dividends or rights offerings by the Company relating to the
Company’s securities or the securities of any subsidiary of the Company,
combinations, recapitalization, reclassifications, extraordinary distributions
and similar events). The "Variable Conversion Price" shall mean 50% multiplied
by the Market Price (as defined herein) (representing a discount rate of 50%).
“Market Price” means the average of the lowest three (3) Trading Prices (as
defined below) for the Common Stock during the ten (10) Trading Day period
ending on the latest complete Trading Day prior to the Conversion Date. “Trading
Price” means, for any security as of any date, the lowest last sales price on
the Over-the-Counter Market, or applicable trading market (the “OTCQB”) as
reported by a reliable reporting service (“Reporting Service”) designated by the
Holder (i.e. Bloomberg) or, if the OTCQB is not the principal trading market for
such security, the lowest last sales price of such security on the principal
securities exchange or trading market where such security is listed or traded
or, if lowest last sales price of such security is available in any of the
foregoing manners, the average of the closing bid prices of any market makers
for such security that are listed in the “pink sheets” by the National Quotation
Bureau, Inc. If the Trading Price cannot be calculated for such security on such
date in the manner provided above, the Trading Price shall be the fair market
value as mutually determined by the Company and the holders of a majority in
interest of the Notes being converted for which the calculation of the Trading
Price is required in order to determine the Conversion Price of such Notes.
“Trading Day” shall mean any day on which the Common Stock is tradable for any
period on the OTCQB, or on the principal securities exchange or other securities
market on which the Common Stock is then being traded. For all purposes of this
Note, the “Conversion Period” shall mean that period from the issuance of this
Note to its maturity. Provided, however, that no conversion shall be permitted
if the number of Shares issuable upon the conversion of the portion of this Note
with respect to which the determination of this proviso is being made, would
result in beneficial ownership by the Holder and its affiliates of more than
4.99% of the outstanding shares of the Company.

 

2.2 Method of Conversion. To convert this Note, Holder must deliver a conversion
notice substantially in the form attached hereto as Annex A during the
Conversion Period. No fractional shares shall be issued upon conversion of this
Note. In lieu of any fractional share to which Holder would otherwise be
entitled upon conversion of this Note, the Company will pay to Holder in cash
the amount of the unconverted principal and interest balance of this Note that
would otherwise be converted into such fractional share. Upon the conversion of
this Note, Holder shall surrender this Note, duly endorsed, at the Company’s
principal office, and the Company shall, at its expense and as soon as
practicable thereafter, issue and deliver to Holder at such principal office one
or more certificates for the number of common shares to which Holder is entitled
(bearing such legends as are required by applicable state and federal securities
laws in the opinion of counsel to the Company), together with a check payable to
Holder for any cash amounts payable as described herein. Any conversion of this
Note shall be deemed to have been made immediately prior to the close of
business on the date of this Note’s surrender, and the person or persons
entitled to receive ownership interest upon such conversion shall be treated for
all purposes as the record holder or holders of such ownership interest as of
such date. Upon this Note’s conversion, and payment of any accrued interest
hereon, the Company will be forever released from all of its obligations and
liabilities hereunder with regard to that portion of the principal amount being
converted, including without limitation the obligation to pay such portion of
the principal amount and accrued interest.

 

Article 3

 

Default and Remedies

 

3.1 Default. The occurrence of any of the following events shall constitute a
“Default” under this Note upon notice from the Holder:

 

(a) Company’s failure to remit to Holder the principal or interest hereof as the
same becomes due hereunder;

 

(b)   Company’s assignment for the benefit of creditors, or filing of a petition
in bankruptcy or for reorganization or to effect a plan or arrangement with
creditors;

 

(c)    Company’s application for, or voluntary permission of, the appointment of
a receiver of trustee for any or all Company property;

 

(d)   any action or proceeding described in the foregoing paragraphs (b) and (c)
is commenced against Company and such action or proceeding is not vacated within
60 days of its commencement;

 

(e) Company’s dissolution or liquidation.

 

3.2 Remedies Upon Default. Upon any Default:

 

(a)    Interest rate shall increase to Twelve percent (18.0%) per annum, from
the date of Default upon notice from the Holder;

 

(b)   Holder may without further notice declare the entire remaining principal
sum of this Note, together with all interest accrued thereon, immediately due
and payable; and Holder’s failure to declare the entire remaining principal sum
of this Note, together with all interest accrued thereon, immediately due and
payable shall not constitute a waiver by Holder of its right to so declare at
any other time;

 

(c)    Holder may employ an attorney to enforce its rights and remedies
hereunder and Company hereby agrees to pay Holder’s reasonable attorneys’ fees
and other reasonable expenses incurred by Holder in exercising any of Holder’s
rights and remedies upon Default; and

 

(d)   Holder’s rights and remedies provided hereunder shall be cumulative and
may be pursued singly, successively or together in Holder’s sole discretion; and
Holder’s failure to exercise any such right or remedy shall not be a waiver or
release of such rights or remedies or the right to exercise any of them at
another time.

 

Article 4

 

Registration Status of Shares; Restrictions on Transferability.

 

4.1 The holder understands, acknowledges and agrees that:

 

(a)    The Shares to be issued upon conversion of this Note have not been
registered under the Securities Act of 1933, as amended (the “Act”) or under
applicable state securities acts on the grounds that the Shares are being issued
in a transaction (i) involving a limited group of knowledgeable investors fully
familiar with the affairs and proposed operations of the Company, and (ii) not
involving a public offering and that, consequently, such transaction is exempt
from registration under the Act and the state securities acts. The Company will
rely on the Holder’s representations in the Investor Qualification Questionnaire
as a basis for the exemption from registration.

 

(b)    The Shares may not be sold, transferred or otherwise disposed of except
pursuant to an effective registration statement or appropriate exemption from
registration under applicable state law and, as a result, the Holder must comply
with applicable transfer requirements. Should the Holder should later desire to
dispose of or transfer any of the Shares in any manner, the Holder shall not do
so without first obtaining (i) an opinion of counsel satisfactory to the Company
that such proposed disposition or transfer may be made lawfully without the
registration of the Shares pursuant to the Act and applicable state laws, or
(ii) registration of such Shares. set forth in Paragraph 2(f) above and may be
required to hold the Shares for an indefinite period of time.

 

(c) The Company is under no obligation to file a registration statement with
respect to the Shares. Furthermore, the provisions of Rule 144 under the Act
will permit resale of the Shares only under limited circumstances. For example,
the Shares must be held by the Holder for at least six months following the date
of this Note before they can be sold pursuant to Rule 144 and even then such
sales will be further restricted by certain volume limitations.

 

4.2 Legend on Certificates to be Issued. The Holder understands and acknowledges
that the stock certificate representing the Shares to be issued by the Company
upon conversion of this Note will contain substantially the following legends:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (the “Act”), OR APPLICABLE STATE
SECURITIES LAWS. NO SALE OR ASSIGNMENT OF THE SHARES REPRESENTED BY THIS
CERTIFICATE SHALL BE MADE EXCEPT IN CONJUNCTION WITH AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS UNLESS THE HOLDER
SHALL HAVE OBTAINED AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
PROPOSED DISPOSITION OR TRANSFER LAWFULLY MAY BE MADE WITHOUT REGISTRATION OF
SUCH SHARES PURSUANT TO APPLICABLE SECURITIES LAWS, OR SUCH REGISTRATION.

 

Article 5

 

General Provisions

 

5.1   Waiver of Protest, Presentment and Notice. The Company hereby waives
presentment, demand for payment, notice of nonpayment or dishonor, protest, and
notice of protest, and agrees to continue to be bound for the payment of
principal, interest and all other sums due under this Note notwithstanding any
extension or alteration of the time or terms of payment hereon, any renewal or
any acceptance of security of any kind. Company also hereby waives the right to
protest the domestication or collection of any judgment obtained against the
Company with respect to this Note in any jurisdiction where the Company may now
or hereafter maintain assets or be registered or qualified to transact business.

 

5.2  Obligations Absolute. Company’s obligations hereunder are absolute, and
Company hereby waives any and all rights to offset, deduct or withhold any
payments or charges due hereunder for any reason whatsoever.

 

5.3  Entire Agreement. This Note constitutes the full and entire understanding
and agreement between the parties with regard to the subject matter hereof.

 

5.4  Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Colorado without regard to its conflicts-of-law
principles.

 

5.5  Severability. If any provision in this Note is held invalid or
unenforceable by a court of competent jurisdiction, the other provisions of this
Note will remain in full force and effect. Any provision of this Note held
invalid or unenforceable only in part or degree will remain in full force and
effect to the extent not held invalid or unenforceable.



5.6  Waiver of Right or Remedy. No waiver of any right or remedy under this Note
shall be valid unless in writing executed by the Holder hereof, and any such
waiver shall be effective only in the specific instance and for the specific
purpose given. All rights and remedies of all present and future Holders of this
Note shall be cumulative and may be exercised singly, concurrently or
successively. This Note shall bind the Company and its successors and assigns.

 

5.7 Notices. Any notice required or permitted to be given hereunder shall be
made as follows:

 

To the Company

Henry Fong, Chairman

FastFunds Financial Corporation

319 Clematis Street - Suite 400 West Palm Beach, Florida 33401

(561) 514-9042

 

(561) 514-9045 Fax henryfong1@gmail.com

 

To the Holder

Joseph Bushman

715 S State Hwy 49

 

Wittenberg, WI 54499 jbushman@wittenbergnet.net

 

 

5.8 Construction. The headings of Sections in this Convertible Note are provided
for convenience only and will not affect its construction or interpretation. All
references to Articles or Sections refer to Articles and Sections of this Note
unless otherwise specified.

 

 

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 





 

 

IN WITNESS WHEREOF, the Company has executed and delivered this Convertible Note
as of the date first set forth above.

 

 

 

FastFunds Financial Corporation



By: /s/ Henry Fong

HENRY FONG

CHAIRMAN

 

 

 

 

 

 



 

 

NOTICE OF CONVERSION

 

(to be signed only upon conversion of note)

 

 

To: FastFunds Financial Corporation

319 Clematis Street - Suite 400

West Palm Beach, Florida 33401

 

 

The undersigned, the Holder of the Convertible Note of FastFunds Financial
Corporation dated

______________________, hereby surrenders such Convertible Note for conversion
into shares of the common stock of FastFunds Financial Corporation, to the
extent of $___________________ of the unpaid principal and accrued interest of
such Convertible Note, and requests that the certificates for such shares be
issued in the name, and delivered to the address set forth below:

 

____________________________________

Exact Name in which shares are to be registered



 

____________________________________

 

____________________________________

Address, city, state and zip code

 

Tax ID#: _____________________

 

Dated: _______________________

 

Conversion Price: _______________

 

Principal Balance: _______________

 

HOLDER:

 

 

_____________________________________ 

Signature



 

_____________________________________

Name (print or type)

 

 

_____________________________________

Phone



 

_____________________________________

Email Address

